Citation Nr: 0619213	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a respiratory disorder 
(claimed as congested lungs).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In June 2006, the Board granted the 
veteran's motion to advance his case on the Board's docket, 
pursuant to 38 C.F.R. § 20.900(c) (2005).

In the December 2002 rating decision on appeal, the RO denied 
the veteran's claims for service connection for a respiratory 
disorder (claimed as congested lungs), hearing loss, and 
residuals of frostbite to the feet.  In February 2003, the RO 
received the veteran's notice of disagreement as to the RO's 
action that appears to only address the claim for a service 
connection for a respiratory disorder.  Then, in a December 
2003 rating determination, the RO granted service connection 
and compensable disability evaluations for residuals of 
frostbite of the left and right lower extremities.  However, 
that same month, the RO issued a statement of the case (SOC) 
that addressed the veteran's claims for service connection 
for hearing loss and a respiratory disorder.  Nevertheless, 
in his January 2004 substantive appeal, the veteran only 
addressed the matter of his claim for service connection for 
a respiratory disorder.  As such, the Board will confine its 
consideration to the issue as set forth on the decision title 
page.

Additionally, in January 2004, the veteran submitted a formal 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
However, it does not appear that the RO has yet considered 
the veteran's claim.  That matter is thus referred to the RO 
for appropriate development and adjudication.




FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and competent medical evidence of record is consistent with 
his account of respiratory problems in service, and his 
currently diagnosed interstitial lung disease without 
obstructive component (restrictive lung disease) is more 
likely than not related to his period of active military 
service.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, interstitial lung 
disease without obstructive component (restrictive lung 
disease) was incurred during military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision 
in the consolidated appeal of Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  However, in the instant case, 
although the veteran's service connection claim is being 
granted, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claims.  The RO will provide appropriate notice as 
to the rating criteria and effective date to be assigned 
prior to the making of a decision on those matters.

In correspondence dated in June 2002 and January 2004, the RO 
advised the veteran of the VCAA and its affect on his claim.  
In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II. Factual Background and Legal Analysis

Pursuant to 38 U.S.C.A. § 1110, service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran's service medical records were evidently 
destroyed in the accidental 1973 fire at the National 
Personnel Records Center (NPRC).  However, the RO was able to 
obtain sick call reports, but found that no reports were 
available from the Office of the United States Army Surgeon 
General's Office (SGO reports).  The sick call reports 
indicate that the veteran was seen twice on sick call in 
November 1943 and returned to duty; and he was subsequently 
seen twice more later that month and returned to quarters.  
The records do not reflect the disorder(s) for which the 
veteran was treated.

Post service, in April 2002, the RO received the veteran's 
claim for service connection for congested lungs that he said 
occurred in 1943.  He indicated that he was confined to his 
bed for a week or more and had trouble with wheezing, 
coughing, and shortness of breath.  In July 2002 and February 
2003 written statements, the veteran said he was stationed in 
England in November 1943 and March 1944 and experienced 
problems with congested lungs that he attributed to the fog 
and dampness there.  He gave a post service history of 
shortness of breath and coughing that was treated by his 
family physician, and denied smoking any cigarettes for over 
50 years.  

VA medical records, dated from April 2001 to January 2004, 
include an April 2002 record indicating that x-rays of the 
veteran's chest revealed chronic interstitial lung changes 
with no evidence of pleural effusion.  In December 2002, the 
veteran's wife described his coughing a lot for the past 
year, that the veteran said was productive of clear to yellow 
phlegm.  Chronic obstructive pulmonary disease (COPD) was 
noted among the veteran's medical problems in October 2003.

In a signed statement received in February 2003, the 
veteran's brother said the veteran did not have bronchial 
problems prior to entering service but experienced such 
problems since his military discharge. 

In September 2003, the RO afforded the veteran a QTC medical 
examination conducted by M.R., M.D.  According to the 
examination report, the veteran, who was 80 years old, said 
he had lung congestion that started in England in 1943 and 
chronic bronchitis.  The veteran said he was in the military 
from 1943 to 1945 and served in several European war theaters 
in various breathing environments, especially as he served 
mainly as a truck driver.  He said he was confined to his bed 
for one week for a lung problem that was not clearly defined 
and at that time was diagnosed as "probably a flu, 
bronchitis or pneumonia" after which he was returned to full 
duty.  The veteran denied smoking cigarettes in 50 years.  
His currently prescribed medications included bronchodilator 
inhalers.  The veteran complained of having a daily cough for 
the past 20 years and suffered from "a lot of wheezing".  
He presently took Combivent puffs four to five times a day, 
especially for the wheezing.  Over many years, the veteran 
had several courses of antibiotics and was limited in walking 
because of shortness of breath.  

On examination, it was noted that results of a recent 
pulmonary function test were reported to show a moderate 
restrictive defect and decreased diffusion capacity.  
According to Dr. M.R., the veteran's disease process was thus 
identified as a restrictive lung disease (decreased 
functional lung capacity and low diffusing capacity).  This 
was in accord with recent radiologic findings of "chronic 
interstitial lung disease" (noted on the April 2002 VA 
medical record).  Dr. M.R. said that brought the nature of 
the veteran's disease to a more likely origin as 
pneumoconiosis, a group of diseases mostly of occupational or 
industrial origin.  The pertinent diagnosis was lung disease 
(obstructive lung disease, chronic bronchitis) now defined as 
interstitial lung disease without obstructive component as 
the underlying cause of restrictive lung disease and 
decreased diffusion capacity.  According to Dr. M.R., "[i]n 
this context, a form of pneumoconiosis is at least as likely 
as not that the lung disease was caused by the veteran's 
military experience."  Dr. M.R. further commented that a 
review of the results of the veteran's September 2003 
pulmonary function test confirmed the presence of 
compromising pulmonary function that was more likely than not 
related to his occupational experience.  According to Dr. 
M.R., the veteran would not be expected to know the medical 
distinction between an obstructive lung disease (COPD) and 
restrictive lung disease (from a form of pneumoconiosis).  
The pulmonary function test revealed moderate restrictive 
disease with a depressed diffusing capacity.

A September 2003 private audiological examination report 
notes that the veteran gave a post service occupational 
history of working as a hardware salesman in North Carolina.

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).).

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The veteran has contended that service connection should be 
granted for a respiratory disorder (claimed as congested 
lungs) that he maintains was incurred during his period of 
active service when he was stationed in the European Theater 
during World War II, particularly in England in 1943.  In his 
written statements, he described his exposure to fog and damp 
weather conditions to which he attributed his respiratory 
problems, and submitted a signed statement from his brother 
to the effect that the veteran had respiratory problems after 
his military discharge, but did not have such problems prior 
to entering service.  The Board finds the veteran's 
statements credible.  Moreover, sick call reports do reveal 
some treatment at the time indicated by the veteran.

When examined by Dr. M.R. in September 2003, the veteran gave 
a history of exposure to damp conditions in service as a 
truck driver in several areas in the European Theater during 
World War II.  This examining physician did not find that the 
veteran's lung disease was inconsistent with this history.  

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  At 
the time of the September 2003 examination VA afforded the 
veteran, he reported a history of significant exposure to 
damp weather while serving in the European Theater during 
World War II.  Dr. M.R. opined that the veteran's 
interstitial lung disease without obstructive component 
(restrictive lung disease from a form of pneumoconiosis) was 
more likely than not related to his period of military 
service.  The veteran also provided a corroborating statement 
from his brother to the effect that the veteran did not 
experience respiratory problems prior to entering service, 
but had them after discharge.  

Accordingly, the Board finds that the veteran has established 
the existence of in-service damp weather exposure consistent 
with the conditions at that time during World War II.  In 
September 2003, Dr. M.R. diagnosed the veteran with lung 
disease (obstructive lung disease, chronic bronchitis) now 
defined as interstitial lung disease without obstructive 
component as the underlying cause of restrictive lung disease 
and opined that a form of pneumoconiosis was at least as 
likely as not that the lung disease was related to his time 
in service.  Dr. M.R. further commented that results a 
pulmonary function test confirmed the presence of compromised 
pulmonary function that was more likely than not related to 
the veteran's occupational experience.  According to Dr. 
M.R., the veteran would not be expected to know the medical 
distinction between an obstructive lung disease (COPD) and 
restrictive lung disease (from a form of pneumoconiosis).  
Resolving the benefit of the doubt in the veteran's favor, 
and without ascribing error to the action of the RO, service 
connection is established for interstitial lung disease 
without obstructive component (restrictive lung disease).  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 
ORDER

Service connection for interstitial lung disease without 
obstructive component (restrictive lung disease) is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


